Citation Nr: 1225807	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  07-18 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected acquired psychiatric disability secondary to service-connected tinnitus and hearing loss. 


REPRESENTATION

Appellant represented by:	Mark R . Lippman, Attorney at law


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to January 1983. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  By that rating action, the RO implemented an April 2006 Board decision, wherein the Board awarded service connection for an acquired psychiatric disorder secondary to the Veteran's service-connected tinnitus and hearing loss; an initial noncompensable evaluation was assigned, effective June 21, 1994--the date VA received the Veteran's original claim for service connection for this disability.  The Veteran disagreed with the initial noncompensable evaluation assigned to his acquired psychiatric disability to the Board. 

This appeal was most recently before the Board in February 2011.  At that time, the Board remanded the Veteran's initial evaluation claim to the RO for additional substantive development.  Specifically, to have VA examine the Veteran in order to assess the current severity of his service-connected acquired psychiatric disorder.  A VA psychologist examined the Veteran in January 2012.  A copy of the January 2012 examination report has been associated with the claims files.  


FINDINGS OF FACT

1.  During the appeal period, the competent evidence of record has attributed the Veteran's psychiatric problems and symptoms, such as depressed mood; anxiety; chronic sleep impairment; flattened affect; mild memory loss; intermittently illogical, obscure irrelevant speech, circumstantial, circumlocutory or stereotyped speech, persistent delusions or hallucinations; and, suicidality to his non-service-connected prolonged alcohol dependence, substance induced mood disorder and personality disorder, as opposed to his service-connected acquired psychiatric disorder.   

2.  For the entire appeal period, the Veteran's service-connected acquired psychiatric disorder has been manifested by evidence of neurotic symptoms that have somewhat adversely affected his relationships with others but which did not cause impairment of working ability; mild or transient symptoms which decreased work efficiency and an ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous mediation have been demonstrated.


CONCLUSION OF LAW

The criteria for an initial compensable rating for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.7, 4.130, 4.132, Diagnostic Code 9434 (in effect prior to and after November 7, 1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Considerations

The Board has thoroughly reviewed all of the voluminous evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the initial evaluation claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

II. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  Proper notification must also invite the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  See, also, the United States Court of Appeals Veteran's Claim's decision in Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 (2004). 

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required.  The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  Id.   

Concerning the claim initial rating claim on appeal, the Board finds that it arose from the Veteran's disagreement with the RO's assignment of an initial noncompensable rating assigned after the grant of service connection for an acquired psychiatric disorder.  (See April 2006 rating action). 

The United States Court of Appeals for Veterans Claims (Court) has held, and VA's General Counsel  has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, such as here, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003. 

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  See Goodwin v. Peake, 22 Vet. App. 128 (2008). 

In this case, the initial evaluation claim on appeal was substantiated after the enactment of the VCAA, and the Veteran has not alleged any prejudice by any notice defect.  The Board notes that in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009), the Court clarified VA's notice obligations in increased rating claims.  As the claim for an initial compensable rating for the service-connected acquired psychiatric disorder stems from the grant of initial compensation benefits, as opposed to an increased rating claim, Vazquez- Flores is inapplicable to this claim.  Id.   

Regarding VA's duty to assist the Veteran with his initial evaluation claim, service treatment records and voluminous private and VA post-service medical treatment and examination reports, to include those uploaded to the Veteran's VA Virtual file, and records from the Social Security Administration (SSA) are contained in the claims files.  In addition, statements of the Veteran and representative have been associated with the claims files. 

The Veteran was afforded multiple VA examinations in conjunction with his initial evaluation claim.  Copies of these examination reports are contained in the claims files. 

Accordingly, the Board finds that there is no further assistance that would be reasonably likely to substantiate the initial evaluation claim analyzed below.

III. Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).
Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2 , the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2011). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).




IV. Merits Analysis

The Veteran seeks an initial compensable rating for his service-connected acquired psychiatric disorder. 

As noted previously, by a September 2006 rating action, the RO implemented an April 2006 Board decision, wherein the Board awarded service connection for an acquired psychiatric disorder secondary to the Veteran's service-connected tinnitus and hearing loss.  The RO assigned an initial noncompensable evaluation, effective June 21, 1994--the date VA received the Veteran's original claim for service connection for a psychiatric disability.  The Veteran disagreed with the initial noncompensable evaluation assigned to his acquired psychiatric disability to the Board.  

The RO has assigned a noncompensable initial disability rating to the service-connected acquired psychiatric disability under the provisions of 38 C.F.R. § 4.130, Diagnostic Code (DC) 9434 (major depressive disorder) (2011).  The zero percent evaluation was made effective from June 21, 1994.  Thus, VA must evaluate the severity of the acquired psychiatric disability from June 21, 1994.  

Moreover, because the initial noncompensable rating has been made effective since June 21, 1994, the Board must not only consider the record from 1994 to the present, but also any changes to the regulations that have occurred since that time.  By regulatory amendment, effective November 7, 1996, VA revised the rating criteria for mental disorders.  See 61 Fed. Reg. 52700 (Oct. 7. 1996).  Accordingly, as mentioned above, although the Veteran's acquired psychiatric disorder is currently evaluated under a general rating formula for mental disorders (see 38 C.F.R. § 4.130, DC 9432), the Board must also review the previous rating criteria.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the Court held that, when the governing law or regulations change during an appeal, the most favorable version will be applied.  The Federal Circuit subsequently overruled Karnas to the extent that it indicated retroactive application of a new law or regulation might be appropriate in the absence of language in the law or regulation requiring such application.  See Kuzma v. Principi, 341 F.3d 1327, 1328-29 (2003).  

Similarly, VAOPGCPREC 7-2003, which addressed the standards governing retroactive application of statutes and regulations, found that Karnas conflicts with United States Supreme Court and Federal Circuit precedent "insofar as it requires VA to apply the version of a statute or regulation most favorable to a claimant when a statutory or regulatory change is silent as to application."  VA's General Counsel , however, has held that, where a law or regulation changes during the pendency of a claim for a higher rating, the Board must first determine whether the revised version is more favorable to the Veteran.  In so doing, it may be necessary for the Board to apply both the old and new versions of the regulation.  If the revised version of the regulation is more favorable, the retroactive reach of that regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of that change.  

The Board must apply both the former and the revised versions of the regulation for the period prior and subsequent to the regulatory change, but an effective date based on the revised criteria may be no earlier than the date of the change.  As such, VA must generally consider the claim pursuant to both versions during the course of an appeal.  VAOPGCPREC 3-2000; DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  A review of the claims files reveals that the Veteran has been provided with both sets of rating criteria that are necessary to evaluated his acquired psychiatric disorder.  (See May 2007 Statement of the Case and February 2012 Supplemental Statement of the Case, addressing the old and new psychiatric rating criteria, respectively). 

Prior to November 7, 1996, the Veteran's acquired psychiatric disorder would have been evaluated based on the degree of impairment of his social and industrial adaptability.  38 C.F.R. §§ 4.129, 4.132 (1996).  

Under the old criteria for rating service connected psychoneurotic disorders, a noncompensable rating was assigned were there was evidence of neurotic symptoms which might somewhat adversely affect relationships with others but which did not cause impairment of working ability.  

A 10 percent rating was assigned where there were symptoms that were less than the criteria for the 30 percent rating with emotional tension or other evidence of anxiety productive of mild social and industrial impairment. 

A 30 percent rating was assigned when there was "definite impairment in the ability to establish and maintain effective and wholesome relationships with people. The psychoneurotic symptoms result in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment."  

A 50 percent rating was assigned where the ability to establish or maintain effective or favorable relationships with people is considerably impaired and where by reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels are so reduced as to result in considerable industrial impairment. 

A 70 percent disability rating, was warranted for severe impairment in the ability to establish and maintain effective or favorable relationships with people and psychoneurotic symptoms were of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.  

A maximum 100 percent schedular evaluation was warranted when all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community; psychoneurotic symptoms existed which were totally incapacitating, bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior; the Veteran was demonstrably unable to obtain or retain employment.  38 C.F.R. § 4.132.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated that the term "definite" in 38 C.F.R. § 4.132  (1993) was "qualitative" in character, whereas the other terms were "quantitative" in character, and invited the Board to "construe" the term "definite" in a manner that would quantify the degree of impairment for purposes of meeting the statutory requirements that the Board articulate "reasons and bases" for its decision.  38 U.S.C.A. § 7104(d)(1). 

In a precedent opinion, dated November 9, 1993, the General Counsel  of the VA concluded that "definite" is to be construed as "distinct, unambiguous, and moderately large in degree."  It represents a degree of social and industrial inadaptability that is "more than moderate but less than rather large." VA O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board is bound by this interpretation of the term "definite."  38 U.S.C.A. § 7104(c) . 

The new regulations at 38 C.F.R. § 4.130 (2011) establish a general rating formula for mental disorders.  The formula assesses disability according to the manifestation of particular symptoms, providing objective criteria for assigning a disability evaluation. 

Under the new criteria, a noncompensable rating is assigned for a mental condition that has been formally diagnosed, but symptoms are not severe enough to either interfere with occupational and social functioning or to require continuous medication.  

A 10 percent disability rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous mediation.

A 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events). 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A maximum 100 percent schedular evaluation, contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. Part 4, Diagnostic Code 9411 (2011). 

The evidence of record contains voluminous VA and private psychiatric records.  Of interest is an April 1995 VA examination report.  The examiner reviewed portions of the Veteran's claims folders, but acknowledged that his diagnosis of schizoaffective disorder was based upon the Veteran's self-reported history of symptoms, apparent episodes of disorganized behavior in the past, and apparent difficulty functioning at the end of his military career.  The diagnosis was a schizoaffective disorder.  

Private treatment records of the Veteran from The Burwell Center (Transitions), show that the Veteran was admitted in October and again in November 1994 for treatment of disorders diagnosed as a schizoaffective disorder, a schizoid personality disorder, alcohol dependence, major depression, recurrent and chronic alcohol abuse.  Private treatment records from Royal Oaks Hospital, dated in January 1995, contain diagnoses of schizoaffective disorder by history, alcohol dependence, and a character disorder. 

Additional VA hospital summaries and treatment records from several VAMCs from March 1986 to December 1999 reflect treatment of alcoholism and psychiatric disability as well as varying psychiatric diagnoses. 

Private treatment records of the Royal Oaks Hospital in January 1995 show that the findings after a battery of psychological tests were consistent with diagnoses of alcohol dependence, rule out dysthymic disorder, rule out malingering, and a narcissistic personality disorder with anti-social traits.  The diagnoses on discharge from hospitalization for detoxification in December 1998 were alcohol dependence; history of schizoaffective disorder, in remission; and a personality disorder with anti-social traits. 

A VA psychological evaluation of the Veteran in December 1996 revealed findings consistent with alcohol dependence by history with normal cognitive skills except for impairment of divided attention tasks, consistent with the schizophrenic spectrum.  Symptoms on personality testing were consistent with a schizoid or avoidant personality disorder with some anti-social, schizotypal, and narcissistic features.  There were extreme levels of valid psychiatric distress including depression, ruminative anxiety, and interpersonal sensitivity.  The impression was alcohol dependence and co-morbid psychiatric illness consistent with schizoaffective disorder with dysthymia and episodic hypomania. 

Private treatment records from Starlite Village show that the Veteran was treated in July, October and November 1997 for alcohol and benzodiazepine.  The diagnoses at discharge were alcohol intoxication, addiction, and withdrawal, and detoxification, as well as a schizoaffective disorder. 

In February 2000, the Veteran underwent a VA psychiatric examination by a panel of two board certified psychiatrists who had reviewed the Veteran's claims folders. A detailed military, social, and occupational history was taken.  The Veteran described a buzzing and a running commentary in his head, as well as a constant perception of country music and auditory hallucinations.  He stated that tinnitus and hearing loss stressed him, causing him to experience hallucinations, racing thoughts, and depression.  He stated that he began drinking at age 5 or 6 and that by age 22 he was already drinking in the morning when stationed at Fort Rucker. He was sent for alcohol rehabilitation while on active duty. Currently, he usually drinks one case of beer daily. 

The VA psychiatrist stated that while diagnoses of schizophrenia, schizoaffective disorder and bipolar disorder had been rendered, admission mental status examinations had not documented any evidence of disordered thought processes, true pressured speech, mania or delusional thinking.  Diagnoses of a psychosis had been made on the basis of histories related by the Veteran, supported to a lesser degree by findings of a mildly constricted affect on the admission mental status examinations.  Consistent finding with each admission were a presenting complaint of needing detoxification, consistent laboratory findings of elevated blood alcohol on admission, frequent leaving against medical advice after one or two days due to the Veteran's avowed intention to continue drinking; consistent diagnoses with each admission of alcohol intoxication, dependence, abuse, withdrawal; and his consistent refusal of substance-abuse treatment and aftercare. 

It was noted that the diagnoses of schizophrenia and schizoaffective disorder had not been universally accepted.  Rather, on VA evaluation in January 1996, the Veteran was shown to have "an ill-defined psychiatric disability."  Numerous hospital discharge summaries made reference to "a history of" or "rule out" schizoaffective disorder, reflecting the physician's attention to the history provided by the Veteran and the absence of validating findings on examination. 

The examining VA psychiatric specialists further noted that there was very little relating to outpatient mental health care of the Veteran, due in part to his frequent relocation and his refusal of outpatient care.  The VA psychological evaluation of the Veteran in February 1990 was consistent with a narcissistic personality, while psychological evaluation of the Veteran at Royal Oaks Hospital in January 1995 noted that the Veteran's responses indicated an attempt to "fake bad", and to look sicker than he actually was. Although the Veteran claimed to receive messages from outer space, there was no evidence of a thought disorder, and the diagnoses were alcohol dependence, rule out dysthymic disorder, rule out malingering; and narcissistic personality disorder.  

The VA psychiatric examiners in 2000 noted that the findings on VA psychological testing in December 1996, leading to diagnoses of alcohol dependence and co-morbid psychiatric illness consistent with schizoaffective disorder with dysthymia and episodic hypomania, could just as easily reflect the schizotypal features cited on the cited personality testing.  Mental status examination of the Veteran in February 2000 disclosed that he was unshaven and smelled strongly of alcohol but there were no objective signs of psychosis during the interview.  Although he acknowledged auditory hallucinations, there was no self-talk, distractibility, or looking away to indicate that such was taking place.  The psychiatric diagnoses were Axis I:  alcohol dependence, continuous, severe; and Axis II: personality disorder, not otherwise specified, with anti-social, schizotypal and narcissistic features. 

In addition, the VA psychiatric examiners reported that the variety of the Veteran's diagnoses was the result of his heavy chronic psychoactive substance use (alcohol), the prism-like effect of personality disorders, and the naivete, overwork, and occasional professional laziness represented by physicians frequently taking a patient's subjective report of prior diagnoses at face value.  Further, the Veteran's consistent minor emotional constriction, combined with his insistence that he had a prior diagnosis of schizoaffective disorder, validated by his receipt of SSA benefits, frequently resulted in the entry of diagnoses of schizoaffective disorder and occasionally schizophrenia or bipolar disorder, although the Veteran's examinations during his frequent hospitalizations were devoid of documented evidence of thought disorganization, delusional thinking or objective evidence of hallucinations. 

It was noted that if his treating physicians had access to the Veteran's longitudinal record, it would immediately become obvious that alcoholism was the essence of his psychiatric disability, and that the features found on examination thought to be reflective of schizophrenia were explained by his personality traits. d It was further noted that his 1990 assessment in Honolulu found no evidence of a thought disorder, and that the diagnosis of schizoaffective personality disorder or schizotypal personality disorder might just as well be taken to reflect the personality disorder diagnosed in the Veteran. 

Further, it was noted that although the Veteran had been diagnosed with schizoaffective disorder or schizophrenia, his description of his symptoms on the current and previous examinations had not been very detailed and were empty of content, and that he described his schizoaffective symptoms as "constant", very unlike the episodic picture seen with that disorder.  The examiners again noted that his hospital admissions had been characterized by treatment for alcoholism rather than disorganized thinking processes, bizarre thought content, objective evidence of active hallucinations, evidence of psychotic activity or requests for treatment of a schizoaffective disorder. 

In summary, the VA psychiatric specialists in February 2000 concluded that the Veteran did not have schizophrenia, schizoaffective disorder or bipolar disorder.  His transient episodes of mood alteration, racing thoughts, and suicidal thinking reflected the psychoactive properties of his extremely heavy alcohol use (alcohol) and the dysfunctional characteristics of personality disorder.  

The Veteran underwent an extensive psychological evaluation by L. Hamilton, Ph.D. in August 2005.  The Veteran's psychiatric history was obtained from an interview, voluminous VA records, and SSA records.  He reported that he had been a combat engineer in Vietnam and that a live grenade blew up on his fox-hole. After the interview and psychological testing the clinical evaluation was that there were strong indications of the presence of organic damage and schizoid defenses.  The diagnostic impressions were a "mood disorder - onset 9/82 (pronounced organic mood disorder features, with mood instability, perceptual distortions & psychotic features-onset 1985) secondary to medical condition; Alcohol Dependence - onset 1986 (in partial sustained remission); Schizoid Personality Disorder; Tinnitus; neural-sensory injury/trauma." 

Dr. L. H. related that the Veteran's correct diagnosis in response to neuro-trauma was a Mood Disorder secondary to Physical Condition (i.e., neuro-trauma: auditory loss, tinnitus, and visual changes).  At that time, the Veteran did not display either schizo-affective disorder or schizophrenic symptoms, per se, but did have the residual functional symptoms of a schizoid personality disorder, which had been acquired since his time in military service, and was thought to be connected with his sensorial dysfunction, as well as his long-standing history of alcohol abuse. 

In October 2005, a VA physician reviewed the Veteran's medical records.  It was noted that in February 2000 a board of psychiatrists had opined that the Veteran's active psychiatric diagnosis was alcohol abuse and a personality disorder and that there was no linkage between his psychotic disorders and his hearing loss and tinnitus. The diagnosis of the private psychologist in August 2005 was noted. In reviewing the record, the Veteran most certainly, at times, did exhibit a depressed mood. It was the VA physician's opinion that it was as likely as not that his mood disturbance was secondary to his alcohol abuse and not related to any general medical condition.  The VA physician felt that the diagnoses made in February 2000 by the psychiatric board were correct.

In January 2007 and October 2008, a VA nurse specialist (NS) reexamined the Veteran to determine the current severity of his service-connected acquired psychiatric disorder.  In January 2007, the VA NS indicated that she had reviewed the claims files, to include the Veteran's extensive psychiatric history noted herein.  A mental status evaluation of the Veteran was positive for a flattened affect and anxious mood, auditory hallucinations, and panic attacks.  The Veteran also related that he had had suicidal thoughts, and reported having attempted suicide on six (6) occasions.  Mental testing of the Veteran revealed that he had a mild range of depression.  The Veteran was noted to have been unemployed from a full-time position since 1989.  However, he had been employed in some temporary positions (e.g., he had worked in a computer-related position in 1996).   At the close of the examination, the VA NS diagnosed the Veteran with alcohol dependence with physiological dependence (Axis I); personality disorder, not otherwise specified with schizotypal and narcissistic features.  He was assigned a Global Assessment Functioning Score (GAF) score of 41.  

The VA NS concluded that the Veteran's diagnoses were consistent with those rendered at the February 2000 VA examination.  The VA NS further concluded that while there were other secondary [psychiatric] diagnoses noted during the Veteran's 35 hospitalizations, they were the result of the Veteran's self-reporting to the examining clinicians.  In addition, the VA NS noted that all of the Veteran's hospitalizations had one common denominator:  intoxication.  The VA NS ultimately concluded that until the Veteran was able to maintain sobriety, that it would be impossible to determine if there was another Axis I psychiatric diagnosis.  The VA NS indicated that since 2000, there had not been any psychiatric inpatient hospitalization without alcohol intoxication.  Thus, she stated that it was impossible to accurately assess any GAF score associated with the Veteran's hearing deficit or tinnitus or to his alcohol intoxication, dependence diagnosis without resorting to mere speculation.  The VA NS further espoused that assessing a past GAF would be inappropriate for any past major mental illness since 2000 because there was no finding of a major mental issue, such as major depression, bipolar disorder, schizoaffective [disorder] or schizophrenia, except as per the Veteran's history.  

At the close of an October 2008 examination, the VA NS diagnosed the Veteran with alcohol dependence, early partial remission.  She indicated that although the Veteran was service-connected for "Major Depression," his excessive alcohol use required psychiatric treatment and a detoxification series.  The VA NS reported that the Veteran appeared to be functioning at the highest level that he had for the previous years.  However, the VA NS noted that his sobriety might be short-term, as he had made a comment regarding a liquor store being close by; thus, she felt that he might be at risk for a relapse.  

In February 2009, a VA psychologist examined the Veteran to determine the current severity of his service-connected acquired psychiatric disorder.  The Veteran reported that he experienced moderate depression.  His symptoms included isolation, although he reported that this was likely due to increased stress and fatigue.  He related that during those times, he preferred to be alone.  He rated his depressive symptoms on a five (5) on a scale of zero (no depression) to 10 (debilitating depression).  The Veteran also reported that he had periods of mania/extreme energy when he did not sleep ((i.e., he slept only four (4) to five (5)) hours a night.  He stated that his period of mania were tied to his work pay periods.  A mental status evaluation of the Veteran was essentially normal.  Psychological testing of the Veteran revealed a mild range of symptoms.  

At the close of the February 2009 examination, the examining VA psychologist entered an Axis I diagnosis of Alcohol Dependence in full early remission.  A GAF score of 70 was entered.  The VA psychologist concluded that the Veteran had denied many symptoms consistent with a diagnosis of a major depressive disorder, noting that he would isolate himself from others due to being overwhelmed or wanting time for himself.  As to his periods of mania, the VA psychologist indicated that these symptoms also did not meet the criteria of a formal diagnosis because there were related to increased opportunities brought by financial opportunities.  The VA psychologist found the Veteran to have symptoms consistent with a an Axis II personality disorder, but that this diagnosis was most accurate when it occurred over the course of a therapeutic relationships, as opposed to a single evaluation. 

VA treatment reports uploaded to the Veteran's Virtual VA file, dated from mid- April 2011 through November 2011, reflect that the Veteran was hospitalized on several occasions due to alcohol dependence and substance induced mood disorder.  In April 2011, the Veteran was admitted for observation due to his history of withdrawal seizures/delirium tremens and recent alcohol intoxication earlier that month.  At that time, the Veteran indicated that he had drank 12 to 24 beers a day for the previous 20 days.  He related that his depression had increased, and that he had had suicidal ideation ever since he had been denied housing at a Veteran's home.  At discharge, the Veteran was diagnosed as having alcohol dependence; and mood disorder, not otherwise specified was entered.  

In mid-June 2011, the Veteran was readmitted to a VA facility after he had attempted suicide.  He stated that he desired alcohol detoxification and substance abuse treatment.  He was Patient was admitted to the step-down unit on the fourth floor and had an uncomplicated withdrawal but he was never taken off of his medication.   However, once the Veteran refused to leave the inpatient psychiatric unit, he was removed from his medication and monitored for [alcohol] withdrawal.  The Veteran was discharged the following date.  At discharge, he was diagnosed with alcohol withdrawal, alcohol dependence, and mood disorder, not otherwise specified.  The Veteran was re-admitted to several VA facilities from September 2011 to December for alcohol dependence and recurrent depression.  These reports do not show that the Veteran was admitted specifically for his service-connected acquired psychiatric disorder, nor do these reports discuss the psychiatric symptoms attributable to the Veteran's non-service-connected alcohol dependence and his service-connected acquired psychiatric disorder. 

Pursuant to the Board's February 2011 remand directives, a VA psychologist reexamined the Veteran in January 2012.  After an exhaustive and comprehensive review of the extensive medical record, to include that previously reported herein, as well as a mental status evaluation of the Veteran, the VA psychologist entered the following diagnoses:  Alcohol Dependence (Axis I); Substance-Induced Mood Disorder; and, Personality Disorder, not otherwise specified with schizoid, schizotypal and antisocial features.  After a longitudinal review of the past medical records, the VA psychologist indicated that in almost all instances in the medical record (dating back as far as 1996), where the Veteran was assessed to have had a mood disorder or "schizoaffective disorder," these diagnoses had coincided with extreme amounts of alcohol ingestion, and at times, were present in the context of acute withdrawal symptoms.  The VA psychologist noted that "'unusual'" behavior was not uncommon with the combined use of alcohol and Librium (i.e., the Veteran had self-reported a Librium dependency during the time he was "'diagnosed'" with a schizoaffective disorder), and that Librium withdrawal symptoms might include depression, personality changes, hallucinations, panic attacks, restlessness, confusion, sleep disturbance, and anxiety.  

The January 2012 VA psychologist reported that a review of the records that include a diagnosis of "'schizoaffective disorder,'" had consistently failed to disclose the presence of a thought disorder, true hallucinations (versus perceptual oddities) that were independent of substance effects, or the presence of manic episodes.  

The January 2012 VA psychologist concluded that there was no current evidence to support a diagnosis of schizoaffective disorder or the presence of a mood disorder independent of substance abuse/dependence.  The VA psychologist also maintained that per a thorough review of the records extending back to the mid-1980s, there was no consistent association between anything related to hearing problems (e.g., tinnitus) and psychiatric distress.  Overall, the VA psychologist could not find any evidence of the Veteran's tinnitus was aggravating any of his psychiatric problems/symptoms.  

The VA psychologist attributed the following psychiatric symptoms displayed during the mental status evaluation to the Veteran's diagnoses of Alcohol Dependence, Substance-Induced Mood Disorder and Personality Disorder:  depressed mood; anxiety; chronic sleep impairment; flattened affect; mild memory loss; intermittently illogical, obscure irrelevant speech, circumstantial, circumlocutory or stereotyped speech, persistent delusions or hallucinations; and, suicidality.  In closing, the VA psychologist opined that the above-cited diagnoses were inter-related and co-occurring.  In this regard, he noted that the substance dependence was the cause of the substance-inducted mood disorder, but that it had some effects that were separate from the mood disorder (i.e., the acute effects of intoxication and acute withdrawal effects).  The psychologist reported that the Veteran's personality disorder might have increased the propensity for his substance abuse/dependence and the substance use/dependence might have amplified some of the psychiatric symptoms associated with his personality disorder.  

A February 2012 VA treatment report uploaded to the Veteran's Virtual VA file shows that he complained of suicidal ideation with a loose plan (hanging) but no intention.  The Veteran indicated that he could not think of anything that would cause him to act on these thoughts and that he was future oriented.  He agreed to let staff know if these thoughts arose and that he would call the hospital if they arose  again.  He denied any homicidal ideation.  An Axis I diagnosis of alcohol dependence and mood disorder NOS--with manic characteristics and poor reality testing was entered.  

The Board finds that the competent evidence of record clearly demonstrates, and as expresses noted by the January 2012 VA psychologist, that the Veteran's past and current psychiatric symptoms, such as depressed mood; anxiety; chronic sleep impairment; flattened affect; mild memory loss; intermittently illogical, obscure irrelevant speech, circumstantial, circumlocutory or stereotyped speech, persistent delusions or hallucinations; and, suicidality, as that expressed by the Veteran of wanting to hang himself in February 2012, have been attributed to, and are currently related to, his non-service-connected diagnoses of alcohol abuse, as well as substance-indicated mood disorder and personality disorder, as opposed to his service-connected acquired psychiatric disorder.  As noted by the VA examiners throughout the appeal, the Veteran consistently demonstrated a long history of hospitalization for alcohol abuse/dependence and substance-induced mood disorders and that his acquired psychiatric symptoms were a result thereof.  As indicated by the VA examiner in January 2012, in almost all instances in the medical record (dating back as far as 1996), where the Veteran was assessed to have a mood disorder or "'schizoaffective disorder,'" these diagnoses had coincided with extreme amounts of alcohol ingestion, and at times, were present in the context of acute withdrawal symptoms.  The January 2012 VA psychologist reported that past medical records that included a diagnosis of "'schizoaffective disorder,'" had consistently failed to disclose a presence of a thought disorder, true hallucinations (versus perceptual oddities) or manic episodes that were independent of the effects of substance abuse,.  The VA psychologist concluded that there was no current evidence to support a diagnosis of schizoaffective disorder or the presence of a mood disorder independent of substance abuse/dependence.  

Thus, as the competent evidence of record shows that as the Veteran's past and current treatment has been primarily for alcohol dependence, substance-induced mood and personality disorders, and the Veteran's psychiatric symptoms have been attributed to these non-service-connected disorders, the Board finds that the criteria for an initial compensable disability rating under the old or revised psychiatric rating criteria have not been met.  38 C.F.R. §§ 4.7, 4.130, 4,132, Diagnostic Code 9434 (in effect prior to and after November 7, 1996). 

The Board finds the evidence of record does not support an initial compensable disability rating at any time during the appeal period pursuant to Fenderson for the service-connected acquired psychiatric disorder.  Rather, the symptomatology associated with the above-cited disability is essentially consistent and fully contemplated by the currently assigned noncompensable disability rating. 

V. Extraschedular Considerations

Pursuant to § 3.321(b)(1) (2011), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b)(1) (2011).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms.  "38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

As discussed above, the Veteran's periods of hospitalization throughout the appeal, as well as his unemployability, have been attributed to symptomatology stemming from his non service-connected alcohol abuse/dependence, substance-induced mood disorder and personality disorder.  The record neither shows, nor does the Veteran report, symptoms associated with his service-connected acquired psychiatric disorder which go outside of those considered or contemplated by the requisite criteria.  Hence, referral for consideration of extraschedular rating is not warranted.

VI. Rice Considerations

Finally, the Board notes that the RO denied entitlement to a total disability rating due to individual unemployability resulting from a service-connected disability (TDIU) in an unappealed February 2011 rating decision.  The Veteran has provided no further argument on this matter since that decision.  Accordingly, the Board finds that the Veteran is not pursuing that aspect of his rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability).

ORDER

An initial compensable rating for an acquired psychiatric disorder is denied. 



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


